DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/7/2021 has been entered.

Terminal Disclaimer
The terminal disclaimer filed on 10/7/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 9,884,078 & US 9,579,350 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1, 3-16, 24-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 has been amended to recite “which is not … irradiated relative to raw amniotic fluid”.  While the prior language, “which is not … irradiated” is clear, the “relative to raw amniotic fluid” introduces ambiguity with respect to the “relative” language.  It is confusing whether some level of irradiation is now permitted, or, if not, how the “relative” comparison further modifies the “which is not … irradiated” limitation.
Amended claim 1 also further requires “an amount effective to provide one or more benefits to the lung”; explicitly recited benefits now include, “increasing baseline blood oxygen saturation”.  The term baseline is generally associated with the status of the subject, in some regard, prior to administering of a therapeutic agent.  The Examiner also notices that the specification uses the term “baseline” to mean “just prior to the treatment with the amniotic fluid formulation” (53: 13-14), consistent with the general use of this term, as applied to the claimed administration of D-HAF as active treatment to the subject.  The skilled artisan would not expect treatment to have any effect on a baseline parameter measured before the start of a treatment (i.e., before D-HAF being administered); only a putative effect on a given parameter after treatment (which is not “baseline”).  In other words, it is not clear how any amount can satisfy the recited “in an amount to provide … [the benefit of] increasing … blood oxygen saturation” at baseline.  
The Examiner notes that only two doses of PURAGEN® were administered in the examples.  For the purposes of applying prior art, these doses (0.5 cc or 1.0 cc) read on the claimed “amount”, consistent with improved exercise endurance reported for some patients.  Claim 3 is evidentiary that at least the range 0.1-10.0 cc (mL) satisfies the claimed “amount” of claim 1, for the purpose of applying prior art.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-16, 24-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a treatment , does not reasonably provide enablement for treating or alleviating the full genus of treating all lung disorders and all lung injuries (including emphysema, bronchiectasis, chronic bronchitis, interstitial lung disease, alpha-1 antitrypsin emphysema (claim 12), lung injuries of claim 13, or the characteristics of claim 14 (excepting improving exercise endurance, which is exemplified in patients described); or achieving benefits of increasing baseline blood oxygen saturation or reducing inflammation in the lungs, or enabling the claimed amounts effective to achieving benefits of increasing baseline blood oxygen saturation and/or reducing inflammation in the lungs.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
As previously stated, the Examiner notes that the specific exemplary embodiments for the patients reported in the specification, having symptoms that improved (see listing in the prior Office action), are construed as embodiments that are enabled, for patients with the prior stated symptom of each stated lung condition.  With respect to the amended claims, one condition with improved symptoms corresponds to improved exercise endurance.  However, as discussed above, the amendment to add “increasing baseline blood oxygen saturation”, as a benefit of D-HAF treatment is not demonstrated in the specification, and is not reasonably expected.  Thus, this embodiment is not considered enabled.  It is noted that even if “baseline” were construed as prior to second therapy, or prior to exercise, there is still no evidence of 
The Examiner notes that the prior art, for the most part, relies on stem cells and or amniotic membrane being present to provide efficacy in some treatment embodiments.  Removal of these components, thought to be active, results in a fluid, which has efficacy only for those embodiments for which there is evidence.  Other lung disorders are known to be exacerbated by human amniotic fluid, providing evidence of unpredictability in the art for generic application to lung disorders and lung injuries.
As currently amended, Applicant claims a method of treating a lung disorder or injury, the method comprising; administering to the lung of a subject a sterile filtered de-cellularized human amniotic fluid (D-HAF) devoid of all amniotic stem cells, amniotic membrane particular matter, chorion particles, and other undissolvables, and which is not heat-treated, chemical-treated, or irradiated relative to raw amniotic fluid, in an amount effective to provide one or more benefits to the lung to treat or alleviate the lung disorder or injury; wherein the one or more benefits includes improving exercise endurance, increasing baseline blood oxygen saturation, and reducing inflammation in the lungs.
The test of enablement is whether one skilled in the art could make and use the claimed invention from the disclosures in the application coupled with information known in the art without undue experimentation (United States v. Telectronics, Inc., 8 USPQ2d Ex parte Forman, 230 USPQ 546 (Bd. Pat. App. & Inter. 1986) and In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988).  These factors include the following:
a) Breadth of the claims.  The claims are broad in terms of lung disorders and lung injuries that are encompassed by generic recitations (claim 1) and alternative species of dependent claims.  
Among lung disorders are conditions of claim 12 (chronic obstructive pulmonary disorders (COPD), asthma, emphysema, bronchiectasis, chronic bronchitis, interstitial lung disease, alpha-1 antitrypsin emphysema, and combinations thereof), as well as:
Asbestosis
Asthma
Bronchiectasis
Bronchitis
Chronic Cough
Chronic Obstructive Pulmonary Disease (COPD)
Common Cold
COVID-19 - Coronavirus
Croup
Cystic Fibrosis
Hantavirus
Idiopathic Pulmonary Fibrosis
Influenza

Pandemic Flu
Pertussis
Pleurisy
Pneumonia
Pulmonary Embolism
Pulmonary Hypertension
Respiratory Syncytial Virus (RSV)
Sarcoidosis
Sleep Apnea
Spirometry
Sudden Infant Death Syndrome (SIDS)
Tuberculosis
Work-Related Asthma 
Lung injuries include those named in claim 13 (an acute inhalation injury caused by exposure to a toxic condition selected from the group consisting of chemical irritants, asphyxiants, burns and smokes, chemical warfare and riot control agents, toxic metals, blast injuries, and combinations thereof), among others. 
Thus, the claimed generic lung disorders and lung injuries broadly embrace many types of lung conditions, each having unique etiologies, physiologies, and responsiveness to different therapeutics.  It is likely that a therapeutic shown to be effective in one disorder is unlikely to also have efficacy in all or other disorder or injury, absent a specific showing confirming each condition for which efficacy is demonstrated.

Signs and symptoms of COPD may include:
Shortness of breath, especially during physical activities
Wheezing
Chest tightness
A chronic cough that may produce mucus (sputum) that may be clear, white, yellow or greenish
Frequent respiratory infections
Lack of energy
Unintended weight loss (in later stages)
Swelling in ankles, feet or legs
The specification says nothing about treating or alleviating mucus producing cough, whatever the color, or wheezing or chest tightness, or respiratory infections, or weight loss or swelling in ankles, feet or legs.
Asthma signs and symptoms include:
Shortness of breath
Chest tightness or pain
Wheezing when exhaling, which is a common sign of asthma in children
Trouble sleeping caused by shortness of breath, coughing or wheezing
Coughing or wheezing attacks that are worsened by a respiratory virus, such as a cold or the flu

Cystic Fibrosis symptoms include:
Very salty-tasting skin
Persistent coughing, at times with phlegm
Frequent lung infections including pneumonia or bronchitis
Wheezing or shortness of breath
Poor growth or weight gain in spite of a good appetite
Frequent greasy, bulky stools or difficulty with bowel movements
Male infertility
While it is possible that the examples providing improvement in cough or shortness of breath will also provide a basis for expectation of treatment impact for these two symptoms, the specification says nothing about treating or alleviating very salty-tasting skin, phlegm in persistent coughing, frequent lung infections, pneumonia, bronchitis, wheezing, poor growth or weight gain (the opposite of weight loss in COPD later stages), greasy, bulky stools, difficulty with bowel movements, or male infertility.
Symptoms of active TB include:
A cough that lasts more than three weeks
Loss of appetite and unintentional weight loss
Fever
Chills
Night sweats

Regarding lung injuries, there are many possible symptoms, dependent on the injury, For instance, symptoms of Pulmonary Contusion:
Pain and shortness of breath are the main symptoms. The pain is usually caused by injury to the chest wall (the ribs and chest muscle). Breathing is painful and difficult.
Review of the specification identified nothing about these symptoms, at least in the context of pulmonary contusion.
Symptoms of punctured lung (pneumothorax) include the following symptoms:
chest pain that increases after coughing or taking a deep breath
shortness of breath
abnormal breathing
tightness in the chest
a rapid heart rate
pale or blue skin due to lack of oxygen
fatigue
If you have a punctured lung, you may feel soreness in your chest. Usually the collapse occurs on only one side, and that’s where the pain would occur. You’d also have difficulty breathing.
Review of the specification identified nothing about these symptoms, at least in the context of collapsed/punctured lung.


    PNG
    media_image1.png
    264
    1146
    media_image1.png
    Greyscale

To the extent that each can be considered associated with lung injury, the specification identifies nothing about these symptoms, at least in the context of a nerve agent causing the lung injury.
While the amendment to the claims now limit the “amount” of D-HAF (but not the treated lung disorders and injuries) to be “an amount effective to provide one or more benefits to the lung to treat or alleviate the lung disorder or injury”; with the wherein clause: “wherein the one or more benefits includes improving exercise endurance, increasing baseline blood oxygen saturation, and reducing inflammation in the lungs”.  Thus, the claims now require the amount to be an “amount” that achieves one or more of the benefits recited in the final wherein clause, but treatment is not construed as limited to these three benefits, as evidenced by the effective amount range of claim 3.
Regarding the three wherein benefits, one of these is demonstrated for limited exemplary patients; there is no exemplified increase in baseline blood oxygen saturation (when baseline is construed as prior to administration of D-HAF; or even if baseline had some other meaning); there is no exemplified reduction of inflammation as a result of administration of D-HAF.  Thus, only the first benefit recited is construed as enabled, in the specific lung disorders of the patients for which it is exemplified.

The failure of the specification to address the treatment of the whole host of lung disorders and injuries, with their associated symptoms delineated, based on only exercise endurance being enabled document that very large number of lung disorders and injuries embraced by the claims, for which there is no reasonable basis for expectation of any treatment or alleviation of these disorders and injuries, simply based on administering the recited D-HAF active material in an amount that achieves improved exercise endurance in a few representative patients.  The skilled artisan would not have expected efficacy for the recited treatment or alleviation in the recited method for any of these lung disorders and injuries, absent evidence in a subject, such as a human patient (or a mechanistic type basis reasonably leading to an expectation symptomatic improvement), based only on improved exercise endurance.
b) Nature of the invention.  The invention involves the administration of a sterile filtered de-cellularized human amniotic fluid (the age of the fetus when fluid is collected is not specified, nor is the health of the pregnant woman or child), purified and sterilized to correlate to claim 1 criterion (but specifically how this is done remains unrecited). This active material is required to treat and alleviate a substantial number of all known lung disorders and lung injuries, when an amount effective to improve exercise endurance in a few of the claimed patients is used for said treatment.  See delineation of some known 
c) State of the prior art.  The art in the field of D-HAF therapy to lungs where D-HAF has no amniotic stem cells, amniotic membrane particulate matter, chorion particles, or other undissolvables, demonstrated in use of treating, or alleviating of any, let alone all symptoms all lung disorders or lung injuries was not identified in the prior art by the Examiner.  While teachings of record include Werber references, considered the closest prior art, the activity therein (including efficacy in treating COPD) is taught for D-HAF typically including stem cells or parts of stem cells, and/or membrane particulate matter.  It is not clear whether the further centrifugation and filtration, to correlate with the claim 1 criterion (removal of stem cells, chorion particles and other undissolvables), would modify relevant lung treating activity.
Tang et al. (“Excess soluble vascular endothelial growth factor receptor-1 in amniotic fluid impairs lung growth in rats: linking preeclampsia with bronchopulmonary dysplasia” 2012; Am. J. Physiol. Lung Cell. Mol. Physiol.; 302:L36-L46; doi:10.1152/ajplung.00294.2011) teaches that excess soluble vascular endothelial growth factor receptor-1 in amniotic fluid impairs lung growth in rats, linking preeclampsia with bronchopulmonary dysplasia (title; abstract).  Soluble vascular endothelial growth factor receptor-1 (soluble VEGFR1, known as soluble fms-like tyrosine kinase 1, or sFlt-1), an endogenous antagonist of vascular endothelial growth 
d) Level of one of ordinary skill.  The level of skill in the art is high generally a MD or veterinarian degree, or a Ph.D. degree with animal therapy expertise.  However, the high level of skill in the art is offset by the unpredictability and lack of knowledge about the claimed product being used generically for treating so many lung disorders and injuries, absent showing of efficacy outside of the effective examples of the instant specification.
e) Level of predictability in the art.  The art in the field of application of D-HAF formulations in treating lung disorders and lung injuries is unpredictable, as evidenced by Tang.  Typically, while a hypothesis may be set forth about extending efficacy from two disorders to a generic group of disorders, the fact that Tang demonstrates the opposite activity from what would have been expected to be effective in lung treating 
f) Amount of guidance presented by applicant.  Applicant presents a few examples involving treating individual patients with various degrees of COPD, asthma induced COPD and asthma, which had good responses to the claimed D-HAF treatment for a group of symptoms (but not for all known symptoms of each of these conditions), when administered via a vibrating mesh nebulizer.  These include improving the length of exercise (inproved exercise endurance), but do not include any basis for increasing blood oxygen saturation, at baseline, and do not exemplify any reduction of inflammation in the lung, each recited benefits, used to select the “amount” of D-HAF administered.  While prophetic types of lung disorders and lung injuries are disclosed and claimed, in view of the unpredictability in the art, it is clear that simply naming these conditions is insufficient to enable the claimed uses, in this highly unpredictable field.  
g) Number of working examples.  Applicant presents several working examples, where various degrees of COPD, asthma induced COPD and asthma, resulted in good responses to the claimed D-HAF treatment, when administered via a vibrating mesh nebulizer.  There are 5 patients discussed in the specification, with improvement in a few symptoms each:
For C.T. (a patient 4 years with COPD) in C.T. (a patient 4 years with COPD);
1) alleviating poor skin color; 
2) alleviating shortness of breath;

4) Improvement in Clinical COPD Questionnaire scores;
5) overall improvement in her well-being (not clear whether this is a symptom);
For J.R., (a 9-year patient with COPD):
6) alleviating poor skin color;
7) Improved exercise capacity (alleviating exercise limitations); 
For M.R. (patient with Asthma-induced COPD):
8) reduced use of rescue inhaler;
9) treatment increasing exercise tolerance;
10) treatment improving walking ability;
11) alleviation of shortness of breath;
For B.B. (71-year old male with severe pulmonary disease, possibly COPD/reactive airway diseases):
12) alleviation of oxygen desaturation;
13) improved memory;
14) improved prolonged activity;
15) improved FEV1, PEF and reduction in CCQ score;
16) reduced oxygen supplementation
For D.S. (14-year old male with severe persistent asthma with acute exacerbations):
17) alleviation of rescue inhaler;
18) CT findings were consistent with significant lung function as a result of treatment.

However, there was no always shared improvement in a given symptom from one lung disorder compared to another.  For instance, there was no impact with certain COPD patients on FEV1 or PEF, but there was improvement in one patient with severe pulmonary disease in these symptoms.  These symptoms improvement cannot reasonably be extended to rely on a single amount effective in three patients to improve exercise endurance (not shown in other patients) as enabling treatment of the entire scope of all lung disorders and lung injuries.
	Given the analysis of the above factors which the Courts have determined are critical in determining whether a claimed invention is enabled, it must be concluded that the skilled artisan would have needed to have practiced undue and excessive experimentation, with little guidance from applicants, in order to practice the claimed invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The amount required by claim 14 is also required by amended claim 1, from which claim 14 depends.  Thus, claim 14 does not further limit the claim from which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-5, 10-11, 14-16, 24-25, 29 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hallman et al. (“Isolation of Human Surfactant from Amniotic Fluid and a Pilot Study of Its Efficacy in Respiratory Distress Syndrome”; 1983; Pediatrics; 71(4):473-482; IDS 1/15/2020 reference 5).
Hallman teaches isolation of a sterile, surface-active human surfactant complex from amniotic fluid is described; its effects on respiratory failure (the lung disorder of claim 29) of five very low-birth-weight infants with severe RDS were studied before and after surfactant administration and were compared with those of a similar group of untreated infants with severe respiratory distress syndrome (abstract).

nd paragraph, and requirement of birth weight <1,250 g, per 475, left, 5th paragraph) is construed to be around 8.5 to 10 ml, in the range of claim 3.  The amniotic fluid isolate was diluted with saline (474, right, 2nd paragraph), reading on claim 4.  Administration was intratracheally (475, right, 2nd paragraph; i.e., to pulmonary system), reading on claim 5.  Regarding administration in combination with another therapeutic agents, one infant received indomethacin (475-476, bridging paragraph), reading on claim 10; indomethacin is known to be a non-steroidal anti-inflammatory agent, reading on anti-inflammatory agents embodiment of claim 11.
The claimed methods are construed as anticipated by the teachings of Hallman.  However, it is acknowledged that some of the claim 1 limitations are implicated by the same procedure discussed in the Declaration of Dr.  Malcolm Maden, and relied on as inherent to the same preparation process.  Even if these characteristics are construed as not explicitly taught, the inherency also renders the claims prima facie obvious (MPEP 2112 (III); 2112.01(I)).

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY P THOMAS/Primary Examiner, Art Unit 1611